UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2010 MIDNIGHT CANDLE COMPANY (Exact name of Registrant as specified in charter) Nevada 000-51842 20-1763307 (State of Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 79013 Bayside Court Indio, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (760) 772-1872 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT On June 29, 2010, the Board of Directors of the Registrant approved the dismissal of Friedman, LLP, as its certifying independent registered public accountants.On such same date, the Registrant dismissed Friedman, LLP, as its independent registered public accountants.None of the reports of Friedman, LLP on the financial statements of the Registrant contained any adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except for a going concern paragraph in Friedman, LLP's report on our financial statements as of and for the year ended December 31, 2009. During the Registrant’s two most recent fiscal years and during any subsequent interim periods preceding the date of termination, there were no disagreements with Friedman, LLP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to Friedman, LLP's satisfaction, would have caused them to refer to the subject matter of the disagreement(s) in connection with their report; and there were no "reportable events" as defined in Item 304 (a)(1) of the Securities and Exchange Commission's Regulation S-K. On June 29, 2010, the Board of Directors of the Registrant approved the engagement of, and the Registrant did on such same date engage, Weaver & Martin, LLC, 411 Valentine, Suite 300, Kansas City, Missouri 64111, as its independent registered public accounting firm commencing June 29, 2010, for the fiscal year ended December 31, 2010.During the two most recent years and the subsequent interim period through the date of engagement, neither the Registrant nor anyone engaged on its behalf has consulted with Weaver & Martin, LLC regarding: (i) either the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Registrant's financial statements; or (ii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) or (v) of Regulation S-K). The Registrant has furnished Friedman, LLP with a copy of the disclosures under this Item 4.01 and has requested that Friedman, LLP provide a letter addressed to the SEC stating whether or not they agree with the statements made herein or stating the reasons in which they do not agree.The letter from Friedman, LLP is filed herewith. ITEM 9.01 EXHIBITS Exhibit Number Name and/or Identification of Exhibit 16 Letter from Friedman, LLP 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDNIGHT CANDLE COMPANY (Registrant) Signature Title Date /s/ Helen C. Cary President and CEO June29, 2010 Helen C. Cary /s/ Patrick Deparini Principal Accounting Officer June29, 2010 Patrick Deparini /s/ Patrick Deparini Principal Financial Officer June29, 2010 Patrick Deparini 3
